Citation Nr: 0508661	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain, from the initial grant of service 
connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, from the initial 
grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, from the 
initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left elbow bone spur, from the initial grant of service 
connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
right elbow bone spur, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
2002.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 decision by the RO 
which, in part, granted service connection for the 
disabilities currently at issue on appeal.  Initially, the 
veteran was assigned a noncompensable evaluation for the low 
back disability, but was increased to 20 percent, by rating 
action in January 2004, effective from the same date.  
38 C.F.R. § 3.400(b)(2)(i) (2004).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  In evaluating low back strain, the criteria in effect 
prior to September 26, 2003, is more favorable to the 
veteran.  

3.  Since service connection was established, the low back 
disability is manifested by complaints of pain, spasms, 
slight limitation of extension and lateral flexion, and no 
arthritis; no functional loss of use due to pain or during 
flare-ups has been demonstrated.  

4.  Since service connection was established, the left knee 
disability is manifested by complaints of pain and limitation 
of flexion, without effusion, subluxation, instability, 
locking, or functional limitation due to pain or during 
flare-ups.  

5.  Since service connection was established, the right knee 
disability is manifested by complaints of pain and limitation 
of flexion, without effusion, subluxation, instability, 
locking, or functional limitation due to pain or during 
flare-ups.  

6.  Since service connection was established, the left elbow 
disability is manifested by tenderness and slight limitation 
of motion, without effusion or functional limitation due to 
pain or during flare-ups.  

7.  Since service connection was established, the right elbow 
disability is manifested by tenderness and slight limitation 
of motion, without effusion or functional limitation due to 
pain or during flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5295(prior to 
9/26/03) and 5237 (from 9/26/03).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee, based on an 
initial determination, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5003 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee, based on an 
initial determination, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5003 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for left elbow bone spur, based on an initial determination, 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5019-5015 
(2004).  

5.  The criteria for an evaluation in excess of 10 percent 
for low back strain, based on an initial determination, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5019-5015 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board concludes that information and discussions as 
contained in the September 2002 rating decision, the 
September 2003 statement of the case, the January 2004 
supplemental statement of the case (SSOC), and in an October 
2003 letter, have provided the veteran with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also scheduled for a hearing before a member of 
the Board in Washington, D.C. in January 2005, but failed to 
appear.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
statute and the regulation provide for pre-initial-AOJ 
adjudication notice.  Here the veteran was not provided 
notice of VCAA until after initial adjudication of his claim.  
Therefore, in order to satisfy the holding in Pelegrini to 
the letter of the law, would require the Board to dismiss 
this case, in effect finding that the rating decisions of the 
RO promulgated prior to providing the veteran full VCAA 
notice were void ab initio.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was afforded two VA examinations, provided 
with the appropriate laws and regulations, and was given 
ample time to respond.  There is no indication that there is 
additional evidence to obtain; there is no additional notice 
that should be provided; and there has been a complete review 
of all the evidence without prejudice to the veteran.  Thus, 
the Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case or to 
cause injury to the veteran.  The Board concludes that any 
such error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

In June 2002, prior to his separation from service, the 
veteran was afforded a VA medical examination.  The veteran 
reported recurrent bilateral elbow and knee pain, and a 
history, by MRI in service, of a tear of the posterior horn 
of the medial meniscus and chondromalacia in both knees.  On 
examination, the veteran was well developed and in no acute 
distress.  His gait was normal and there was no tenderness to 
palpation, swelling, deformity, or instability in either 
knee.  Regarding the knees, flexion was to 110 degrees with 
extension to zero degrees, bilaterally.  The examiner 
commented that there was no pain, weakness, fatigability, 
decreased endurance, or incoordination in either knee.  X-ray 
studies revealed mild degenerative changes of the tibio-
femoral joint, bilaterally.  The diagnosis was mild 
degenerative disease.  

On examination of the left and right elbow, there was some 
tenderness to palpation on the olecranon processes, but no 
swelling or deformities.  On the right, flexion was to 105 
degrees, extension was to zero degrees, supination to 80 
degrees, and pronation to 70 degrees.  On the left, flexion 
was to 110 degrees, extension to zero degrees, supination to 
85 degrees, and pronation was to 70 degrees.  There was no 
pain, weakness, fatigability, decreased endurance, or 
incoordination in either elbow.  X-ray studies revealed 
olecranon (proximal ulnar) spurs in both elbows, but no 
evidence of acute fractures or dislocations.  The diagnosis 
was bilateral bursitis.  

When examined by VA in October 2003, the veteran complained 
of recurring low back pain radiating down both legs, 
particularly after prolonged standing or sitting.  He 
described the level of pain as an 8/10, exacerbated by 
physical activities and relieved with rest and Tylenol.  The 
veteran indicated that he could perform all functions of 
daily living during flare-ups if by taking an anti-
inflammatories.  

On examination, the veteran's posture and gait were normal.  
There was no radiation of pain on movement and no tenderness 
to palpation.  There was muscle spasm in the bilateral 
paravertebrals of the lumbar region.  Straight leg raising 
was negative, bilaterally.  Flexion was to 90 degrees, 
extension to 30 degrees, right and left lateral extension was 
to 30 degrees, and right and left rotation was to 35 degrees.  
The examiner noted that range of motion was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis or intervertebral 
disc syndrome, and no bowel, bladder, or erectile 
dysfunction.  There was no peripheral nerve involvement, and 
motor and sensory function in the lower extremities were 
normal.  Reflex in the right knee and ankle were diminished 
at +1, and was +2 in the left knee and ankle.  X-ray studies 
of the lumbosacral spine were normal.  The diagnosis was 
lumbosacral strain.  

Law and Regulations

As noted above, this appeal arises from an original claim for 
compensation benefits and September 2002 rating decision 
which, in part, granted service connection for the 
disabilities now at issue on appeal.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2004).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  

Low Back Strain

The veteran is assigned a 20 percent evaluation for low back 
strain under the provisions of Diagnostic Code (DC) 5237, 
previously DC 5295.  During the pendency of this matter, the 
rating schedule criteria for determining the disability 
evaluations to be assigned for the spine were changed 
effective September 26, 2003.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the revised regulation).  Therefore, the Board will 
address whether: (1) the veteran is entitled to a higher 
rating under the old criteria and, (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under either the old or the new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

Prior to September 26, 2003, Diagnostic Code (DC) 5295, for 
lumbosacral strain, a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003). 

Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2004).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 
2003).2 

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months will 
be rated 10 percent.  A 20 percent evaluation will be 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003)

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id, note (2); see also Plate V (below).  

   

In the instant case, the Board finds that the old criteria is 
more favorable to the veteran, as it has not been shown under 
the revised regulations, that the veteran has experienced 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, or 
that he has limitation of motion of the lumbar spine to the 
extent necessary for a rating in excess of 20 percent.  In 
fact, the current clinical and diagnostic finding do not 
satisfy the criteria for a rating of more than 10 percent 
under the revised criteria.  While the veteran described 
intermittent problems exacerbated by physical activity, he 
said that he could continue his daily activities with over-
the-counter medications.  Furthermore, he has not report any 
lost time at work because of his low back disability or 
describe any prolonged periods of incapacitating episodes.  

The evidence shows that the veteran has only slight 
limitation of motion in the lumbosacral spine and some muscle 
spasm.  Although he reported chronic pain and sciatic 
neuropathy, there was no objective evidence of pain on motion 
or any neurological manifestations on VA.  The evidence does 
not show severe symptoms with listing of the spine, marked 
limitation of forward bending, loss of lateral motion, 
arthritic changes, or narrowing or irregularity of joint 
space, which is required for the next higher evaluation of 40 
percent under the old criteria.  

The old and the new criteria have been considered.  The Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 20 percent under either the old or 
the revised regulations.  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to stand or sit for prolonged 
periods.  In this case, however, while the veteran complained 
of pain associated with his lower back, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, there was no objective 
observations of pain or functional loss of the lower back 
when examined by VA in October 2003.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

Knee Disabilities

The veteran is currently assigned separate 10 percent 
evaluations for degenerative joint disease of the left and 
right knee under the provisions of DC 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating will be assigned with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The rating criteria provides that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  

 

In order to assign rating higher than 10 percent for 
limitation of motion, flexion must be limited to 30 degrees 
or less, or extension limited to 15 degrees or more.  Here, 
the clinical findings on examination showed good range of 
motion in both knees with flexion to no less than 110 degrees 
with full extension.  Consequently, the veteran does not 
demonstrate a limitation of motion in either knee sufficient 
to warrant the assignment of an evaluation higher than 10 
percent under DCs 5260 or 5261.  Thus, the RO assigned a 10 
percent rating under DC 5003 for a noncompensable degree of 
limitation of motion with x-ray evidence of arthritis.  

Other applicable rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent include the 
following:  DC 5256 provides for a 30 percent rating with 
favorable ankylosis of the knee in full extension, or in 
slight flexion between 0 and 10 degrees; DC 5258 provides for 
a 20 percent rating when there is dislocation of cartilage 
with frequent episodes of locking, pain, and effusion; DC 
5262 allows for a 20 percent rating when there is malunion of 
the tibia and fibula with moderate knee or ankle disability.  

Here, the clinical and diagnostic findings on VA examination 
showed good range of motion in both knees with no effusion, 
locking, subluxation or instability, and no malunion of the 
tibia or fibula.  Therefore, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

In DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

In this case, while the veteran complained of chronic pain in 
his knee on prolonged use, there was no objective evidence of 
any functional loss on the recent VA examination.  The 
veteran indicated that he is able to function even during 
flare-ups by taking medication and has not reported any lost 
time at work because of his bilateral knee disabilities.  As 
noted above, the veteran has good range of motion, a normal 
gait, and there are no neurological impairments referable to 
either knee.  Furthermore, the question of functional loss 
under DeLuca was specifically addressed by the examiner in 
June 2002, at which time he stated that there was no 
functional loss in either knee due to pain, incoordination, 
fatigue, weakness, or lack of endurance.  


Elbow Disabilities

The veteran is assigned separate 10 percent evaluations for 
his bilateral elbow spurs under DC 5019-5015, which provides 
that the disabilities are to be rated based on limitation of 
motion of the affected joints, as degenerative arthritis.  

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
rating; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent rating; limitation of flexion 
of the major forearm to 55 degrees warrants a 40 percent 
rating; and limitation of flexion of the major forearm to 45 
degrees warrants a 50 percent rating.  DC 5206.  

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent rating; limitation of extension of the major forearm 
to 90 degrees warrants a 30 percent rating; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent rating; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent rating.  DC 
5207.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I (2004) (below).  

 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (2004).  Since, according to his service 
medical records, the veteran is right-handed his right elbow 
will be evaluated as a major joint.  Id.  

The veteran does not meet the criteria for a higher rating 
under either diagnostic codes because he is able to move both 
forearms past 100 degrees of flexion and is able to extend 
his forearms beyond 45 degrees to zero degrees.  The findings 
on examination do not indicate that flexion of the either 
elbow is limited to 90 degrees or that full extension is 
limited by 75 degrees, even when the effects of pain on use 
are considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 
202 (1995).  There is no basis for a higher rating for the 
left or right elbow conditions based on limitation of motion.  
As clinically significant limitation of motion has not been 
demonstrated, both disabilities are appropriately rated under 
DCs 5206 and 5207.  

The Board also notes that a rating greater than 10 percent 
based on limitation of the forearm would require limitation 
of pronation lost beyond the last quarter of arc where the 
hand does not approach full pronation or bone fusion with the 
hand in fixed position under DC 5213.  Clearly, neither of 
these has been shown.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The clinical findings in this case do 
not support an evaluation higher than 10 percent for the left 
or right elbow disabilities.  

Furthermore, the veteran is not entitled to a higher rating 
for functional loss under 38 C.F.R. §§ 4.40, 4.45, or DeLuca.  
The VA physician who examined the veteran in June 2002 opined 
that there was no functional loss due to pain, 
incoordination, fatigue, weakness, or lack of endurance, 
including with flare-ups.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment of either elbow does not suggest that he 
has sufficient symptoms so as to a warrant evaluations higher 
than 10 percent since service connection was granted.  
Accordingly, the appeal is denied.  


ORDER

An evaluation in excess of 20 percent for low back strain is 
denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.  

An evaluation in excess of 10 percent for bone spurs of the 
left elbow is denied.  

An evaluation in excess of 10 percent for bone spurs of the 
right elbow is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


